DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A system comprising: a computing device configured to: receive a first customer selection of a frame style and a frame size, the frame size indicating dimensions of a frame window; receive a second customer selection of a mat style; determine, based at least on the dimensions of the frame window and the mat style, a mat size, the mat size including dimensions of a mat window; and determine, based at least on the dimensions of the mat window, an image size for an image.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to customize a product. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computing device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-10 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-10 do not set forth further additional elements. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-10 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 11-20 are parallel, i.e. recite similar concepts and elements, to claims 1-10, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US PG Pub 2012/0072179 A1 (hereafter “Patel”).

Regarding claim 1, Patel discloses a system comprising: a computing device configured to: 
receive a first customer selection of a frame style and a frame size, the frame size indicating dimensions of a frame window (¶¶0084 and 0090); 
receive a second customer selection of a mat style (¶¶0022-0030); 
determine, based at least on the dimensions of the frame window and the mat style, a mat size, the mat size including dimensions of a mat window (¶¶0022-0030, 0067, 0073 and 0078-0090); and 
determine, based at least on the dimensions of the mat window, an image size for an image (¶¶0025 and 0077).

Regarding claim 2, Patel discloses the system of claim 1 wherein the image size has dimensions larger than the dimensions of the mat window (¶¶0083-0084).

Regarding claim 3, Patel discloses the system of claim 1 wherein the frame size further indicates dimensions of a frame setting, and wherein the image is printed on a sheet having dimensions substantially equal to the dimensions of the frame setting (¶¶0026 and 0053).

Regarding claim 4, Patel discloses the system of claim 3 wherein the mat size includes outer dimensions substantially equal to the dimensions of the frame setting (¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 5, Patel discloses the system of claim 1 wherein the computing device is further configured, after receiving the first customer selection of the frame style and the frame size, to present via a user interface at least two options for the mat style (¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 6, Patel discloses the system of claim 1 wherein the computing device is further configured, after receiving the first customer selection of the frame style and the frame size, to present via a user interface at least two options for the mat size (¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 7, Patel discloses the system of claim 1 wherein the computing device is further configured, prior to receiving the first customer selection of the frame style and the frame size, to receive a third customer selection of the image to be framed, wherein the determination of the mat size is additionally based at least in part on the image to be framed (¶¶0022-0030, 0067, 0073 and 0078-0090).

Regarding claim 8, Patel discloses the system of claim 7 wherein the computing device is further configured, after receiving the third customer selection of the image to be framed, to present via a user interface at least two options for the frame style (¶¶0090-0092).

Regarding claim 9, Patel discloses the system of claim 7 wherein the computing device is further configured, after receiving the third customer selection of the image to be framed, to present via a user interface at least two options for the frame size (¶¶0083-0084).

Regarding claim 10, Patel discloses the system of claim 9 wherein the at least two options for the frame size are determined for presentation via the user interface based at least in part on an aspect ratio of the image (¶¶0083 and 0095).

Regarding claims 11-20, all of the limitations in claims 11-20 are closely parallel to the limitations of system claims 1-10, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hegemier et al., US PG Pub 2009/0122329 A1, teaches customizing print content.
Mondry et al., US PG Pub 2005/0044485 A1, teaches automatic generation of image distributions.
Non-patent literature Rist, Thomas, et al., 9th International Conference on Pervasive Computing Technologies for Healthcare (PervasiveHealth). IEEE, 2015, teaches a digital picture frame with a recommender mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625